In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-21-00120-CV

IN RE TARGET CORPORATION, Relator             §   Original Proceeding

                                              §   96th District Court of Tarrant County,
                                                  Texas

                                              §   Trial Court No. 096-321139-20

                                              §   July 26, 2021

                                              §   Memorandum Opinion by Justice
                                                  Birdwell

                                      JUDGMENT

       This court has considered Relator Target Corporation’s petition for writ of

mandamus and holds that the petition should be conditionally granted. Accordingly,

we conditionally grant the writ of mandamus and direct the trial court to vacate its

April 7, 2021 order compelling Target to make its property available for inspection.

Our writ will issue only if the trial court fails to comply.
         It is further ordered that Real Parties in Interest Antonio Lopez-Victorino and

Maria Jackson shall pay all of the costs of this proceeding, for which let execution

issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell